                           UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF NORTH CAROLINA
                                 WESTERN DIVISION

BOBBIE A. JACKSON            )
                Plaintiff,   )
                             )
v.                           )                       AMENDED JUDGMENT
                             )                       No. 5:16-cv-873-FL
TYCO ELECTRONICS CORPORATION )
               Defendant     )

Decision by Court.

This action came before the Honorable Louise W. Flanagan, United States District Judge, for
consideration of defendant’s motion for summary judgment. Subsequent to the entry of the court’s
order on September 29, 2018, this action came before Peter A. Moore, Jr., Clerk of Court, for
consideration of defendant’s motion for bill of costs.

IT IS ORDERED, ADJUDGED AND DECREED in accordance with the court’s order entered
September 29, 2018, and for the reasons set forth more specifically therein, that defendant’s motion
for summary judgment is granted.

IT IS FURTHER ORDERED, ADJUDGED AND DECREED in accordance with the court’s
order entered August 28, 2019, defendant Tyco Electronics Corporation is awarded costs in the
amount of (1) $400.00 for fees paid to the clerk pursuant to 28 U.S.C. § 1920(1) and (2) $801.50
for deposition transcripts pursuant to 28 U.S.C. §1920(2). Total costs in the amount of $1,201.50
are taxed against plaintiff Bobbie A. Jackson.

This Amended Judgment Filed and Entered on August 28, 2019, and Copies To:

Lee Lin Tart Malone /Robert Anthony Buzzard (via CM/ECF Notice of Electronic Filing)
Brodie D. Erwin / Kevin Scott Joyner (via CM/ECF Notice of Electronic Filing)

August 28, 2019                       PETER A. MOORE, JR., CLERK

                                        /s/ Sandra K. Collins
                                      (By) Sandra K. Collins, Deputy Clerk
